For All the Commitments You Makeâ 40 Wall Street, New York, NY10005 Declarations INVESTMENT COMPANY FIDELITY BOND CUSTOMER NUMBER DATE ISSUED 237453 01/06/2010 POLICY NUMBER COVERAGE IS PROVIDED BY PRODUCER NO. 287309324 Continental Insurance Company (herein called ‘Underwriter’) 701358 NAMED INSURED AND ADDRESS PRODUCER Item 1. Kirr, Marbach Partners Funds, Inc. (herein called ‘Insured’) 621 Washington Street Columbus, IN47202 Hilb Rogal & Hobbs Hunt Valley Dorothy J. Metzger 303 International CircleSuite 400 Hunt Valley, MD21030 Item 2. Policy Period:From 12:01 a.m. on 12/1/2009to 12:01 a.m. on 12/1/2010 standard time. Item 3. Limit of Liability:$300,000 per Loss. Provided, however that if specific limits, either greater or lesser, are inserted opposite any specified INSURING CLAUSE, such specific limits shall be applicable to such INSURING CLAUSES in lieu of, and not in addition to, such bond limit.If"NOT COVERED" is inserted below opposite any specified INSURING CLAUSE, such INSURING CLAUSE and any other reference to such INSURING CLAUSE shall be deemed to be deleted from this bond. INSURING CLAUSE LIMIT OF LIABILITY DEDUCTIBLE Employee Premises Transit Forgery or Alteration Extended Forgery Counterfeit Currency Threats to Persons Computer Systems Voice Initiated Transaction Uncollectible Items of Deposit Audit Expense Unauthorized Signatures $300,000 $300,000 $300,000 $300,000 $300,000 $300,000 Not Covered $300,000 $300,000 $25,000 $25,000 $25,000 $5,000 $5,000 $5,000 $5,000 $5,000 $5,000 Not Covered $5,000 $5,000 $5,000 $5,000 $5,000 Provided, that there shall be no deductible applicable to any loss under INSURING CLAUSE 1. sustained by any Investment Company. Item 4. The liability of the Underwriter is also subject to the terms of the following endorsements executed simultaneously herewith: FIG-4126-AEd. 06/99Stop Payment Legal Liability Rider GSL7132Ed. 10/04Trade And Economic Sanctions Endorsement PRO-4144-AEd. 01/00Growth In Size Provisions PRO-4138-AEd. 10/99Increase In Asset Size Endorsement G-131698-A Ed. date 6/98 GSL5304XXEd. 12/04Unauthorized Signature Rider Item 5. Notice of claim should be sent to the Underwriter at: CNA Global Specialty Lines Fidelity-Bonding 40 Wall
